Exhibit 10.15

[NTELOS HOLDINGS CORP. LETTERHEAD]

[Grant Date]

[Grantee Name]

[Grantee Address]

Dear [Grantee Name]:

Pursuant to the NTELOS Holdings Corp. Non-Employee Director Equity Plan (the
“Plan”), the Board of Directors of the Company (the “Board”) hereby grants to
you a non-qualified stock option (“Option”) to purchase [        ] shares of
Common Stock, par value $.01 (“Award”) at an Exercise Price of $[        ] per
share.

This Award is subject to the applicable terms and conditions of the Plan, which
are incorporated herein by reference, and in the event of any contradiction,
distinction or difference between this letter and the terms of the Plan, the
terms of the Plan will control. All capitalized terms used herein have the
meanings set forth herein or in the Plan, as applicable.

Subject to your continued service with the Company as a director, your Award
will become 100% fully vested and exercisable on [            ]. Subject to the
terms of the Plan and your continued service on the Board through such date, any
vested and exercisable portion of the Option will remain available for purchase
until the expiration date of [            ] (the “Expiration Date”). However,
notwithstanding the foregoing, upon the date of your termination of service with
the Company, the Option shall remain exercisable only in accordance with the
terms of the Plan (the “Exercise Period”). Any vested and exercisable portion of
your Award that is not so exercised within the applicable Exercise Period shall
be forfeited with no further compensation due to you. Additionally, unless
otherwise provided by the Board, any portion of your Award that is not vested or
exercisable as of the date of your termination of service with the Company shall
be forfeited with no further compensation due to you.

Notwithstanding the foregoing, any portion of your Award that is not then vested
shall become 100% fully vested immediately before the consummation of a Change
in Control provided you are still serving as a director on the Board at such
time.

All or part of your exercisable Options may be exercised by you upon (a) your
written notice to the Company of exercise and (b) your payment of the Exercise
Price in full at the time of exercise in any manner provided for under the terms
of the Plan.

The Company may impose any additional conditions or restrictions on the Award or
the exercise of the Option as it deems necessary or advisable to ensure that all
rights granted under the Plan satisfy the requirements of applicable securities
laws. The Company shall not be obligated to issue or deliver any shares if such
action violates any provision of any law or regulation of any governmental
authority or national securities exchange.

The Board may amend the terms of this Award to the extent it deems appropriate
to carry out the terms of the Plan. The construction and interpretation of any
provision of this Award or the Plan shall be final and conclusive when made by
the Board.

Nothing in this letter shall confer on you the right to continue as a director
on the Board.



--------------------------------------------------------------------------------

Please sign and return a copy of this agreement to [            ], designating
your approval of this letter. This acknowledgement must be returned within
thirty (30) days; otherwise, the Award will lapse and become null and void. Your
signature will also acknowledge that you have received and reviewed the Plan and
that you agree to be bound by the applicable terms of such document.

 

Very truly yours, NTELOS HOLDINGS CORP. By:  

 

ACKNOWLEDGED AND ACCEPTED

 

Dated:  

 

Enclosures        (Copy of Plan)